Citation Nr: 1636196	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2014, the Veteran along with his spouse and daughter testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case in February 2015 for additional development.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  VA Compensation and Pension (C&P) Service reviewed the Department of Defense's inventory of herbicide operations and determined that tactical herbicides, such as Agent Orange, were not shipped to, used, stored, or buried at the U.S. Naval Facility in Eleuthera Bahama; and the Joint Services Records Research Center (JSRRC) also determined that the evidence did not show that the Veteran was exposed to a tactical herbicide.

2.  The Veteran's multiple sclerosis was not incurred during active duty service, or within seven years after discharge; and the post-service diagnosis is not related to any exposure to insecticides in service. 


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by active service, and is not presumed to have been incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in January 2008 prior to the initial rating decision.  Additional notice letters also were sent in September 2011 and February 2015.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, VA treatment records, and private treatment records.  The Veteran submitted buddy statements.  The Board remanded the claim in February 2015 so efforts could be made to verify whether the Veteran had herbicide exposure during service, private treatment records could be obtained, and so that a VA examination could be provided to address the etiology of the Veteran's multiple sclerosis.  Thereafter, private treatment records were obtained and added to the file; and an examination was provided in September 2015.  In addition, the relevant service departments were contacted to verify whether the Veteran had herbicide exposure, pursuant to the provisions of M21-1MR, Part IV, Subpart ii, 2.C.10.o (Dec. 16, 2011).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 38 C.F.R. § 3.159(d) (VA's duty to assist includes the duty to provide a VA examination and obtain an opinion when necessary to decide the claim).  

The VA examination obtained in this case is adequate as it was predicated on a review of the claims file; contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's multiple sclerosis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the disability on appeal has been met. 38 C.F.R. § 3.159(c) (4).  In addition, for these reasons, the directives of the Board's February 2015 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

VA also afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, his spouse, and daughter through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection for Multiple Sclerosis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, multiple sclerosis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

As a chronic condition, multiple sclerosis shall be granted service connection, although not otherwise established as incurred in or aggravated by service, if manifested to a compensable degree within seven years after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Veteran seeks service connection for multiple sclerosis, which he contends is related to exposure to insecticides during his service in the Bahamas.  The record shows that he separated from the U.S. Navy in 1969 and that he was diagnosed with multiple sclerosis in November 1993.  The Veteran's wife also testified that she had a miscarriage in 1980 and believes this was due to the Veteran's chemical exposures.  The Veteran's representative further argued on a VA Form 646 that the Veteran's eye problems and breathing problems in service might have been early manifestations of his multiple sclerosis.  The service treatment records show treatment for left eye pterygium in 1966 and 1967 and note generalized expiratory wheeze at the separation examination in January 1969.

The RO sent the Veteran a letter asking him for more details concerning his alleged exposure but the Veteran did not respond.  However, in the May 2014 Board hearing, the Veteran and his wife testified that he was exposed to organic phosphate called "Cycon" or "Saigon", an insecticide for fruit flies during his service in the Bahamas.  The RO obtained the Veteran's personnel records, which note that the Veteran served at the U.S. Naval Facility in Eleuthera, Bahama from October 1967 to January 1969 and that he was a hospital corpsman.  The NPRC responded that there was no evidence of herbicide exposure.

As there was sufficient information to forward the Veteran's allegations to Compensation and Pension, the Board remanded the case, as noted above, so that verification could be made as to whether the Veteran was exposed to herbicides during his military service.  See VA's Adjudication Procedure Manual, M21-1MR, Chapter IV.ii.2.C.10.n. (currently M21-1, Chapter IV.ii.1.H.7.a) (which noted that procedures for determining whether a veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea include (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.) 

In July 2015 the C&P service noted that the Department of Defense provided a list of locations outside Vietnam and the Korean DMZ where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Additionally it was noted that there were no references to routine base maintenance activities, such as range management, brush clearing, and weed killing.  The C&P service representative indicated that these were accomplished with commercial herbicides on all military bases worldwide.  It was noted that the Veteran alleged exposure to commercial insecticides; and that commercial herbicides and insecticides did not fall under the regulation governing tactical herbicides at 38 C.F.R. § 3.307(a)(6)(i).  The C&P service representative finally noted that there was no credible evidence that tactical herbicides, such as Agent Orange, were shipped to, used, stored, or buried at the U.S. Naval Facility in Eleuthera Bahama.  

The JSRRC also provided a memorandum in November 2015 noting that it was determined that the evidence did not show that the Veteran was exposed to a tactical herbicide.

In September 2015, the Veteran underwent a VA examination to determine the etiology of his multiple sclerosis.  The examiner noted that the Veteran reported that he sprayed insecticides onto trees and vegetation a couple of times per week over a few months when he was stationed in the Bahamas.  The examiner indicated that there was no medical evidence of any specific hazardous chemical exposure, or of insecticide spraying or of any symptoms/ problems related to and/ or specific to insecticide exposure in the service records.  The examiner noted that there was no known presumptive benefit for insecticide exposure as a cause of multiple sclerosis; and there was no medical science known to the examiner that established that insecticide spray was a causative agent for multiple sclerosis.  The examiner indicated that the first documented onset of a vision field change, which could be a first presenting sign of multiple sclerosis occurred in 1997, which would be too remote from military service to be considered service-related.  As to the documented pterygium in service, the examiner noted that this was a benign tissue growth on the eye that relates to sun exposure and was not related to a multiple sclerosis condition.  The examiner indicated that the separation examination referenced expiratory wheezing but that this also was not an early sign indicative of multiple sclerosis.  Thus, the examiner concluded that it was less likely than not that the claimed condition of multiple sclerosis was secondary to any events or conditions of military service.

The Board has reviewed the evidence of record and finds that the preponderance of the evidence shows that the Veteran's multiple sclerosis is not related to any event in service.  

The Veteran's service treatment records are negative for any findings pertaining to multiple sclerosis.  While the Veteran had findings of pterygium and expiratory wheezing in service, the September 2015 VA examiner determined that these were not related to multiple sclerosis.

There also is no probative evidence of a diagnosis of multiple sclerosis (or signs and symptoms thereof) within seven years after separation from service in 1969.  Private treatment records dated in November 1993 show the Veteran presented with complaints of numbness on the left side of his face, since several days prior.  The impression was left-sided trigeminal neuralgia and probably left greater occipital neuralgia.  After undergoing an MRI of the brain, spinal tap, and neurological testing, the Veteran was diagnosed with multiple sclerosis in November 1993.  

The Veteran's wife noted during hearing testimony that the Veteran could not recall having any symptoms of multiple sclerosis or going to the doctor immediately after service for treatment; and noted that she did not meet him until 1975.  See May 2014 Board hearing transcript, p. 10.  She recalled an incident in 1987, when the Veteran became dizzy while working on the roof.  Id. at 7.  She also suggested that a miscarriage she suffered in 1980 could have been related to the chemical exposure.  Id. at 9.  Neither of these instances has been related to an early diagnosis of multiple sclerosis.  Also, even if these were early symptoms of multiple sclerosis, as they occurred outside the seven-year window (i.e. after 1976), they would not be considered presumptively related to service.

As there is no competent evidence of diagnosis of multiple sclerosis or chronic symptoms of multiple sclerosis since military service, or within seven years after separation from service, service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or under the presumptions of 38 C.F.R. §§ 3.307, 3.309(a) is not warranted.

In addition, the medical evidence shows that the post-service diagnosis of multiple sclerosis in November 1993 is not related to service.  As noted, the VA examiner in September 2015 determined that it was less likely than not that the Veteran's multiple sclerosis was secondary to any events or conditions of military service.  The rationale was that there was no medical science known to the examiner that established that insecticide spray was a causative agent for multiple sclerosis; the first documented onset of a vision field change, which could be a first presenting sign of multiple sclerosis, occurred in 1997, which would be too remote from military service to be considered service-related; and the documented pterygium and expiratory wheezing in service was not related to a multiple sclerosis condition. 

While the examiner noted that the Veteran's first documented visual field change was in 1997, the service treatment records show that the Veteran actually had defective vision at the time of entry into service, as it was noted that he had worn glasses since he was a child.  See November 1965 pre-induction physical.  However, post-service VA treatment records document that the Veteran developed severe visual changes related to his multiple sclerosis in 1997.  See, e.g., January 27, 2003 Mt. Vernon Clinic primary care outpatient note.  Thus, while the Veteran had defective vision prior to service, the medical evidence shows that the type of visual field change referenced by the VA examiner as being related to multiple sclerosis was not documented in treatment records until 1997, as noted by the VA examiner.

The September 2015 examiner noted that the Veteran's VBMS file was reviewed and that the Veteran was examined.  As the examiner's opinion was based on a reasoned analysis, with supporting rationale, and was based on an examination of the Veteran and review of the record, the probative value of the opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that the Veteran is competent to report any symptoms of multiple sclerosis since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he experienced eye problems or expiratory wheezing in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he experienced eye problems or expiratory wheezing in service.  However, the Veteran is not competent to relate his symptoms to a diagnosis of multiple sclerosis.  Also, as previously noted, the Veteran did not assert that he had continued symptoms since service. 

Therefore, service connection for multiple sclerosis is not warranted under the provisions of 38 C.F.R. § 3.303(d).

After weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's multiple sclerosis was incurred in service.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for multiple sclerosis are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


